Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19 Page 1 of 6

EXHIBIT F
Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19 Page 2 of 6

met

i,

GEOPHYSICAL RESEARCH LETTERS, VOL. 37, L04801, doi:10.1029/2009GL041735, 2010

Click
Here
for
Full
Article

Spatial variation in extreme winds predicts large wildfire locations

in chaparral ecosystems

Max A. Moritz,’ Tadashi J. Moody,’ Meg A. Krawchuk,' Mimi Hughes,” and Alex Hall?

Received 10 November 2009; revised 13 January 2010; accepted 15 January 2010; published 16 February 2010.

{1] Fire plays a crucial role in many ecosystems, and a
better understanding of different controls on fire activity is
needed. Here we analyze spatial variation in fire danger
during episodic wind events in coastal southern California,
a densely populated Mediterranean-climate region. By
reconstructing almost a decade of fire weather patterns
through detailed simulations of Santa Ana winds, we
produced the first high-resolution map of where these hot,
dry winds are consistently most severe and which areas
are relatively sheltered. We also analyzed over half a
century of mapped fire history in chaparral ecosystems of
the region, finding that our models successfully predict
where the largest wildfires are most likely to occur. There
is a surprising lack of information about extreme wind
patterns worldwide, and more quantitative analyses of
their spatial variation will be important for effective fire
management and sustainable long-term urban development
on fire-prone landscapes. Citation: Moritz, M. A., T. J.
Moody, M. A. Krawchuk, M. Hughes, and A. Hall (2010), Spatial
variation in extreme winds predicts large wildfire locations in
chaparral ecosystems, Geophys. Res. Lett., 37, LO4801,
doi:10.1029/2009GL041735.

1. Introduction

[2] Large and severe wildfires in some regions of the
world have been linked to climatic variability [Swetnam and
Betancourt, 1990; Carcaillet and Richard, 2000; Kershaw
et al., 2002; Field et al., 2009], while in others they are
attributed to recent decades of fire suppression and fuel
accumulation [Parsons and Debenedetti, 1979; Agee, 1993;
Covington, 2000]. Across Mediterranean-climate ecosys-
tems - those highly fire-prone regions experiencing cool, wet
winters and warm, dry summers - devastating fires are often
associated with short episodes of severe fire weather gener-
ated by hot and dry winds. Although such periods of extreme
winds have received relatively little scientific study in rela-
tion to historical fire patterns, they are routinely reported in
the popular press as the cause of unstoppable wildfires
(Text S1 of the auxiliary material).* Many extreme fire
weather conditions have been identified and named, such

‘Department of Environmental Science, Policy, and Management,
University of California, Berkeley, California, USA.

"Department of Atmospheric and Oceanic Sciences, University of
California, Los Angeles, California, USA.

‘Earth System Research Laboratory, NOAA, Boulder, Colorado,
USA.

Copyright 2010 by the American Geophysical Union.
0094-8276/10/2009GL041735$05.00

L04801

as the “sirocco” in the Mediterranean Basin, the “bergwind”
of South Africa, and the “Santa Ana“ of southern California
[Fendell and Wolff, 2001].

[3] Given the widespread importance of fire weather epi-
sodes, there is relatively little quantitative information about
where fire danger is likely to be most severe during extreme
wind events. The Santa Ana winds of Mediterranean-climate
southern California are a prime example of this knowledge
gap, although they have long been linked to large wildfire
occurrence [Schroeder et al., 1964; Countryman, 1974;
Minnich, 1983; Moritz, 1997; Keeley et al., 1999; Westerling
et al., 2004]. Spatial variation in Santa Ana winds appears to
affect the age of vegetation burned on different landscapes
[Moritz, 2003] and even spatial patterns in offshore coastal
upwelling patterns [Hu and Liu, 2003]. Consistent channel-
ing of winds has also been noted in key mountain passes
(Figure |) during Santa Ana conditions [Fosberg et al.,
1966]. Despite the distinctive wind speed and direction,
temperature, and humidity observed during Santa Ana
events, there are no detailed maps of meteorological fields
associated with them. If they were available, high-resolution
fire weather climatologies could guide planning for fire-
resistant development, enhance understanding of fire regimes
at the landscape scale, and help quantify the relative impor-
tance of extreme wind patterns in driving fire activity. Here
we report on the first detailed analysis of fire weather severity
patterns during Santa Ana wind events and how they relate to
past fire activity, particularly large fire events, in the chaparral
ecosystems of Mediterranean-climate southern California.

2. Methods

[4] To create a relatively high-resolution map of fire
danger patterns during extreme wind events, we used several
years of reconstructed weather for the study area (Text S1).
Weather data were provided by a high-resolution regional
atmospheric simulation using the Penn State/National Center
for Atmospheric Research (NCAR) mesoscale model version
5 (MMS), release 3.6.0 [Grell et al., 1994]. The simulation
model was designed to reconstruct weather across southern
California, and its innermost 6 km resolution domain covers
the entire region (Figure 1). The simulation in the 6 km nest
thus acts as a reconstruction of local atmospheric conditions,
based on known large-scale atmospheric conditions. We
provide additional details of the physics parameterizations
(e.g., boundary layer scheme, convection, ice microphysics,
and cloud interactions) in the auxiliary material. Through
comparison with point measurements, we have previously
shown that the simulation reproduces local circulation
statistics with a high degree of fidelity [Conil and Hall,

‘Auxiliary materials are available in the HTML. doi:10.1029/
2009GL041735.

l of 5
Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19

aa,

L04801

“4 ee a A
Shield ye

“te

ae
GEN urban areas \.

L i 1 i L i i
0 30 100

 

MORITZ ET AL.: EXTREME WINDS AND LARGE WILDFIRES

      

Page 3 of 6
-

L04801

 

 

 

 

 

 

 

 

Figure 1. Nested modeling domains of the MM5 simulation. The study area, corresponding to the innermost model
domain, is shown with topography shaded according to elevation. Well-known cities in the region are identified, and recog-
nized passes that funnel offshore Santa Ana winds are shown by red arrows (west-to-east: Soledad Pass, Cajon Pass, and San

Gorgonio Pass).

2006], including a specific validation of Santa Ana events
[Hughes and Hall, 2010]. All major mountain complexes are
represented in the weather simulation model (Figure 1),
which is crucial for capturing wind corridors and meteoro-
logical patterns downwind of topography.

[s] As a subset of all possible Santa Ana wind events for
analysis, we isolated those occurring in October for 1995—
2003 based on wind speed and direction [Hughes and Hall,
2010]. We focused on October because it is late in the fire
season and has been associated with some of the most
devastating wildfires in the region, including major fire-
storms in both 2003 and 2007. Meteorological parameters
for these October Santa Ana days (n = 18) were extracted
from the MMS time series at 2 PM local time, a standard for
government agency assessments of fire danger. For each
weather observation, we estimated fire weather severity by
calculating the Fosberg Fire Weather Index (FF WI), based
only on current temperature, humidity, and wind speed
[Fosberg, 1978]. At each of ~3400 points in the 6 km do-
main, FFWI values were averaged over the 18 Santa Ana
days to obtain a composite measure and then spatially in-
terpolated using inverse distance weighting to create a
continuous surface of mean FF WI (Figure 2).

[6] We used the official mapped fire history from 1950—
2007 to test how well our models of long-term fire weather
severity patterns predict large fire probabilities in the
Mediterranean-type shrublands characteristic of the study
area. To examine possible sensitivities to event size, different
criteria were used to define “‘large” fires (i.e., > 500 ha, >
1000 ha, and > 5000 ha), Despite limited area burning each
year outside shrublands, we excluded urban lands, deserts,
and non-shrubland plant communities, to restrict analyses to
landscapes dominated by chaparral vegetation. The resulting
dataset contains over 1200 fires, representing over half a
century of wildfire activity (Figure 3). Due to the importance
of recent conflagrations in October and the fact that our fire
weather indices were calculated from October wind events,
we restricted statistical tests to fires occurring in this month
(Text S1 of the auxiliary material). Although shrubland fires
can certainly occur in almost any month in southern Cali-
fornia, October alone accounts for roughly 25% of the total
area burned. A disproportionate number of the biggest
shrubland fires over the period of record have also been in
October. Of the largest 30 events observed since 1950 (top
~2%), 40% occurred in this month. This highlights the
importance of large Santa Ana-driven fires occurring in

2 of 5
Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19

a

L04801

 

  
   
         
  

- High: 39
Low :7

 

 

 

 

 

 

Santa Barbara
a —S-
Los Angeles

“
Xe

MORITZ ET AL.: EXTREME WINDS AND LARGE WILDFIRES

Page 4 of 6
a

L04801

Fosberg Fire Weather Index

f2253 MMS Gad Points

 

Figure 2.. Mean Fosberg Fire Weather Index (FF WI) intensity (color) draped over elevation for all vegetation types across
southern California. Mean FF WI calculated from 18 October Santa Ana wind events from 1995—2003, underlain by weather

modeling grid points.

October, which are also common in both September and
November; however, additional work is needed to quantify
how representative October events are. |

[7] Fire observations consisted of mapped events (centroid
locations) in October meeting different fire size criteria;
statistical tests considered whether large fires (Figure 3)
occur more often in areas exposed to higher fire weather
severities, compared to the available region-wide distribu-
tion (Figure 2) after being restricted to shrubland landscapes.
We used a Kolmogorov-Smirnov two-sample test to assess

    
 

|

| ~ .

| ©,

| Fire Size (Ha) 1950-2007

| <500

500 - 1000

| = 1000 - 5000

| @ 5000 - 10000
® 10000 - 50000
@ = >50000

(B® Shnublands

differences between the two distributions, adjusted for spatial
autocorrelation (Text SI! of the auxiliary material).

3. Results and Discussion

[s] The interpolated FFWI surface (Figure 2) represents
our best estimate of mean fire weather conditions over nearly
a decade of reconstructed Santa Ana wind events, and it is
the first fire weather severity map available at this scale of
analysis. There are clear spatial relationships between high
fire danger (Figure 2) and key mountain passes (Figure 1),

Figure 3. Fire data and shrubland distribution. Centroids of fires are shown scaled and colored by size, with shrubland
landscapes in green as background. Non-shrubland areas within ~100 km of the coast tend to be highly urbanized, and those

to the east are largely desert.

3 of 5
Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19 Page 5 of 6
Fa

a,

L04801

Fires > 500 ha

 

MORITZ ET AL.: EXTREME WINDS AND LARGE WILDFIRES

Fires > 1000 ha

L04801

Fires > 5000 ha

 

Probability Density

 

 

 

 

 

 

 

 

 

 

 

10 20 30 40 10

20 30

 

40 10 20 30 40

Fosberg Fire Weather Index (FFWI)

Figure 4. Density estimates of FFWI distributions, using different fire size cut-offs. The distribution of fire weather se-
verity for large shrubland fires in October (dark line) was contrasted against values observed across shrublands of the entire

study region (grey line).

but there are also broad regions of high severity conditions in
the southwestern end of the study area that have not histor-
ically been associated with mountain passes; however, these
high severity zones are the result of high wind speeds due to
wind channeling around a lesser mountain range in the re-
gion (i.e., Laguna Mountains). Relatively sheltered regions,
such as those covering much of coastal urbanized Los An-
geles, are also evident. As some researchers have hypothe-
sized, the northwestern portion of the study area near Santa
Barbara are indeed shielded from the Santa Ana winds that
impact southern California in general, despite having their
own localized form of extreme fire weather [Ryan, 1991;
Moritz, 2003).

[9] Based on modeled fire weather patterns, we found that
large October wildfires consistently occur in locations ex-
periencing higher fire weather severities, compared to dis-
tributions from all shrublands available to burn during Santa
Ana events (1.e., distributions shifted rightward in Figure 4).
Across the chaparral-dominated ecosystems of the region,
only about one quarter (~24%) of the area experiences very
high fire weather severities (e.g., index > 25) during the
wind episodes we examined. Nonetheless, almost half
(45%) of the large fires > 500 ha occurred in these regions
prone to the highest fire weather severities, and the rela-
tionship is stronger in terms of area burned (65%). Because
smaller fires can occur anywhere on the landscape, ex-
cluding them (i.e., higher fire size cutoffs) results in FF WI
distributions for large fires that are more unimodal and more
strongly associated with regions of the highest fire danger
during Santa Ana conditions. (Figure 4 and Text S1 of the
auxiliary material). These results are notable when one
considers that wildfires tend to spread fastest where winds
are strongest, but then may proceed to burn outside these
corridors as normal winds return (i.¢., expanding the fire’s
eventual perimeter away from higher fire weather severity
regions).

[10] Recent analysis has shown that there are different
types of Santa Ana wind events [Hughes and Hall, 2010],

indicating that further study of fire weather patterns is
needed for a deeper understanding of their spatial and
temporal properties. Even so, our findings demonstrate that
a relatively small number of extreme fire weather episodes
allow prediction of where the largest wildfires are likely to
occur in chaparral-dominated ecosystems of southern Cali-
fornia. In a similar comparison of fire occurrence data (i.c.,
mapped number of times burned), we did not find a strong
relationship with severe fire weather patterns (Text S1 of the
auxiliary material). This indicates that fire frequency and
ignition probabilities are controlled by other factors in the
study area, such as human population and road densities
[Svphard et al., 2007], while the process of fire growth tends
to be weather-driven. More generally, our findings show
that any fire-prone region is likely to see wildfires become
large and unstoppable, if ignitions occur where wind con-
ditions tend to be most severe. Conversely, vegetation
characteristics and fire suppression efforts should be more
important to fire spread in regions sheltered from extreme fire
weather. Although fuel modifications will be less effective in
regions of high fire weather severity during episodic wind
events, they may still be useful in strategic locations along the
wildland-urban interface or under more moderate weather
conditions. It is therefore important that the goals and per-
formance expectations of fuel treatments be evaluated with
respect to gradients in fire weather severity, the vast majority
of which have yet to be mapped.

[11] By developing relatively high-resolution models of
extreme wind patterns, we were able to quantify substantial
spatial variation in the key driver of some of the most costly
wildfires in the world. Reducing future ignition sources
and urban development in the most exposed regions could
reduce the probability of large fire occurrence, which has
recently led to repeated short-interval fires and losses of
native shrubland species [Keeley et al., 1999; Moritz, 2003;
Syphard et al., 2007]. Little is known about how climate
change will affect fire weather episodes, however, especially
more localized wind patterns that are not simulated well in

4 of 5
Case 3:14-cr-00175-WHA Document 1006-6 Filed 02/06/19 Page 6 of 6
r= =

04801

general circulation models. Whether in the context of bio-
geochemical cycling [Bowman et al., 2009] or the protection
of lives and property in fire-prone Mediterranean-climate
regions, spatial models of fire weather patterns should be
developed for areas where large and wind-driven wildfires
are recurring events.

[12] Acknowledgments. We thank the U.S. National Science Foun-
dation (NSF ATM-0747533), U.S. Joint Fire Sciences Program (project
04-1-2-01), and the Natural Sciences and Engineering Research Council
of Canada for funding portions of this work. We also appreciate early dis-
cussions with J.E. Keeley and an anonymous reviewer's suggestions for
improving the work.

References

Agee, J. K, (Ed.) (1993), Fire Ecology of Pacific Northwest Ferests,
493 pp., Island, Washington, D. C.

Bowman, D. M. J. S., et al. (2009), Fire in the Earth system, Science, 324,
481-484, doi:10.1126/science, 1 163886.

Carcaillet, C., and P. J. H. Richard (2000), Holocene changes in seasonal
precipitation highlighted by fire incidence in eastern Canada, Clim.
Dyn., 16, 549-559, doi:10.1007/s003820000062.

Conil, S., and A. Hall (2006), Local regimes of atmospheric variability: A
case study of southern California, J. Clim., 19, 4308-4325, doi:10.1175/
JCLI3837.1.

Countryman, C. M. (1974), Can southern California wildland conflagra-
tions be stopped?, Gen. Tech. Rep. PSW-GTR-7, Pac. Southwest For.
and Range Exp. Stn., Berkeley, Calif.

Covington, W. W. (2000), Helping western forests heal, Nature, 408, 135—
136, doi:10.1038/35041641.

Fendell, F. E., and M. F. Wolff (2001), Wind-aided fire spread, in Forest
Fires: Behaviour and Ecological Effects, edited by E. A. Johnson and
K. Miyanishi, pp. 171-224, Academic, San Diego, Calif.

Field, R. D., G. R. van der Werf, and S. S. P. Shen (2009), Human ampli-
fication of drought-induced biomass burning in Indonesia since 1960,
Nat. Geosci., 2, 185-188, doi:10.1038/nge0443.

Fosberg, M. A. (1978), Weather in wildland fire management: The fire
weather index, paper presented at the Conference on Sierra Nevada
Meteorology, Am. Meteorol. Soc., South Lake Tahoe, Calif.

Fosberg, M. A., C. A. O'Dell, and M. J. Schroeder (1966), A case study
of the Santa Ana winds in the San Gabriel Mountains, Res. Note PS¥-
RN-078, Pac. Southwest For. and Range Exp. Stn., Berkeley, Calif.

Grell, G. A., J. Dudhia, and D. R. Stauffer (1994), A description of the fifth-
generation Penn State‘/NCAR mesoscale model (MM5), NCAR Tech.

MORITZ ET AL.: EXTREME WINDS AND LARGE WILDFIRES

104801

Nate NCAR/TN-398+STR 122, Natl. Cent. for Atmos. Res., Boulder,
Colo.

Hu, H., and W. T. Liu (2003), Oceanic thermal and biological responses to
Santa Ana winds, Geopiys. Res. Lett., 30(11), 1596, doi:10.1029/
2003GL017208.

Hughes, M., and A. Hall (2010), Dynamics of the Santa Ana winds, Clim.
Dyn., doi:10.1007/s00382-009-0650-4, in press.

Keeley, J. E., C. J. Fotheringham, and M. Morais (1999), Reexamining
fire suppression impacts on brushland fire regimes, Science, 284,
1829-1832, doi:10.1 126/science.284.5421.1829.

Kershaw, A. P., J. S. Clark, A. M. Gill, and D. M. D’Costa (2002), A his-
tory of fire in Australia, in Flammable Australia: The Fire Regimes and
Biodiversity of a Continent, edited by R. A. Bradstock, J. E. Williams,
and A. M. Gill, pp. 3-25, Cambridge Univ. Press, Cambridge, U. K.

Minnich, R. A. (1983), Fire mosaics in southem-California and northern
Baja California, Science, 219, 1287-1294, doi:10.1126/science.219.
45901287. ;

Moritz, M. A. (1997), Analyzing extreme disturbance events: Fire in Los
Padres National Forest, Eco/. Appl., 7, 1252-1262, doi:10.1890/1051-
0761(1997}007[1252:AEDEFI]2.0.C0;2.

Moritz, M. A. (2003), Spatiotemporal analysis of controls on shrubland fire
regimes: Age dependency and fire hazard, Ecology, 84, 351-361,
doi: 10.1890/0012-9658(2003)084[035 | :SAQCOS]2.0.C0;2.

Parsons, D. J., and S. H. Debenedetti (1979), Impact of fire suppression on
a mixed-conifer forest, For. Ecol. Manage., 2, 21-33, doi:10.1016/0378-
1127(79)90034-3.

Ryan, G. (1991), Sundowner winds, Weather Serv. Off,, Santa Maria, Calif.

Schroeder, M. J., et al. (1964), Synoptic Weather Types Associated With
Critical Fire Weather, Pac. Southwest For. and Range Exp. Stn., Berkeley,
Calif.

Swetnam, T. W., and J. L. Betancourt (1990), Fire-Southera Oscillation
telations in the southwestern United States, Science, 249, 1017-1020,
doi: 10,1 126/science.249.4972. 1017. :

Syphard, A. D., V. C. Radeloff, J. E. Keeley, T. J. Hawbaker, M. K. Clayton,
S. |. Stewart, and R. B. Hammer (2007), Human influence on Califomia
fire regimes, Ecol. Appl., 17, 1388-1402, doi:10.1890/06-1 128.1.

Westerling, A. L., D. R. Cayan, T. J. Brown, B. L. Hall, and L. G. Riddle
(2004), Climate, Santa Ana winds and autumn wildfires in southern
California, Eos Trans. AGU, 85(31), doi:10.1029/2004EO3 10001.

A. Hall, Department of Atmospheric and Occanie Sciences, University of
Califomia, Los Angeles, 7955 Math Sciences Bldg., 405 Hilgard Ave., CA
90095, USA.

M. Hughes, Earth System Research Laboratory, NOAA, 325 Broadway,
Boulder, CO 80305, USA.

M. A. Krawchuk, T. J. Moody, and M. A. Moritz, Department of
Environmental Science, Policy, and Management, University of California,
Berkeley, CA 94270, USA. (mmoritz@berkelcy.cdu)

5 of 5
